Exhibit 10.7




AMENDMENT NO. 1
TO
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
OF
PATTERSON COMPANIES, INC.


Pursuant to the authority to amend the Amended and Restated Employee Stock
Purchase Plan of Patterson Companies, Inc. (the "Plan") retained by the Board of
Directors of Patterson Companies, Inc. (the "Company") as set forth in paragraph
20 of the Plan, the Plan is hereby amended in the following respect:
Paragraph 3, Eligibility, shall be amended by deleting subsection (a) and
replacing it with the following:
a.
Any person who is an Employee as of the Offering Date of a given offering period
and who has had Continuous Status as an Employee for three consecutive months
shall be eligible to participate in such offering period under the Plan, subject
to the requirements of paragraph 5(a) and the limitations imposed by Section
423(b) of the Code. All eligible Employees who elect to participate in this Plan
shall have the same rights and privileges except as provided in Subparagraph (b)
below.

This amendment shall be effective as of September 12, 2016.


PATTERSON COMPANIES, INC.


By: ___/s/ Les Korsh_________________


Its: ___VP/General Counsel/Secretary______


Dated: _September 12, 2016__________





